
	

114 HR 5135 IH: Suppressor Export Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5135
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Stewart (for himself, Mr. Huelskamp, Mr. Abraham, Mr. Babin, Mr. Bishop of Utah, Mr. Chaffetz, Mr. Gosar, Mr. Salmon, Mr. Westerman, Mr. Cook, Mr. DesJarlais, Mr. King of Iowa, Mr. Carter of Texas, Mr. Zinke, Mr. Collins of New York, Mr. Cramer, Mr. Buck, and Mrs. Ellmers of North Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Arms Export Control Act to provide that no regulation issued under section 38(a)(1) of
			 that Act, and no policy or practice in implementing such a regulation, may
			 prohibit the otherwise lawful export for sale or transfer of any firearm
			 silencer, or any component, part, accessory or attachment for any firearm
			 silencer, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Suppressor Export Act.2.Amendments to Arms Export Control Act (a)In generalSection 38(b) of the Arms Export Control Act (22 U.S.C. 2778(b)) is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:
					
 (3)No regulation issued under subsection (a)(1), and no policy or practice in implementing such a regulation, may prohibit the otherwise lawful export for sale or transfer of any firearm silencer (as defined in section 921 of title 18, United States Code), or any component, part, accessory or attachment for any firearm silencer, if—
 (A)the item may be lawfully manufactured in the United States; (B)the country to which the item is sought to be exported has a lawful market for such item, whether for public or private use; and
 (C)the country to which the item is sought to be exported is not listed as a country prohibited from receiving arms exports by statute or by part 126 of title 22, Code of Federal Regulations..
 (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to the lawful export for sale or transfer of any firearm silencer, or any component, part, accessory or attachment for any firearm silencer, on or after such date of enactment.
			
